Citation Nr: 1445924	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-06 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for residuals of pancreatitis with gastroesophageal reflux disease (GERD) and gall bladder removal.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kate Churchwell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 2000 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office in Waco, Texas.

The issue of whether the Veteran's diabetes is related to his service-connected residuals of pancreatitis with GERD and gall bladder removal has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). Notwithstanding the fact that the Board does not have jurisdiction over the diabetes service connection claim, the Veteran does have a right as a matter of law to compliance with the Boards previous remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board remanded this matter in November 2013 for additional development.  As discussed below, the additional development was unable to be performed because the Veteran failed to report to the scheduled VA examination.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2002); 38 C.F.R. § 3.159(c)(2)(2013).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2002); 38 C.F.R. §§ 3.159(c)(4) , 4.1 (2013).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously indicated, in November 2013 the Board remanded this claim to the RO with the following directives: Obtain relevant updated treatment records from March 2012 onward; schedule a VA examination to determine whether the Veteran's current diabetes is related to his service-connected residuals of pancreatitis with GERD and gall bladder removal; schedule a VA examination to determine the degree of severity of his service-connected residuals of pancreatitis with GERD and gall bladder removal; adjudicate the claim for entitlement to diabetes as secondary to the service-connected residuals of pancreatitis with GERD and gall bladder removal; and readjudicate the claim of entitlement to an increased rating in excess of 30 percent for the residuals of pancreatitis with GERD and gall bladder removal.

As directed by the Board, the RO scheduled VA examinations for the Veteran, however, the Veteran failed to report for the scheduled examinations.  In January 2014 the RO issued a Supplemental Statement of the Case which denied the Veteran's request for an increased rating in excess of 30 percent for the residuals of pancreatitis with GERD and gall bladder removal.   In the March 2014 Representative Brief, the Veteran's representative indicates the Veteran "apologizes for missing his exam and remains willing and able to attend a new one if afforded the opportunity".  Giving the Veteran the benefit of the doubt, the Board finds good cause for the Veteran's failure to attend the examination and remands the claim to provide the Veteran with another opportunity to attend the requested examinations.

Accordingly, the case is REMANDED for the following action:


1.  Obtain VA treatment records and private records pertaining to the Veteran's diabetes and digestive system treatment for the period from July 2013 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.  

2.  Make arrangements for the Veteran to be afforded an appropriate examination pertaining to his diabetes.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:  Provide an expert opinion as to whether the diabetes is at least as likely as not (50 percent or greater probability) caused or aggravated by his service-connected residuals of pancreatitis with GERD and gall bladder removal.  The examiner must provide a complete rationale for any opinion rendered.

3.  Make arrangements for the Veteran to be afforded an appropriate examination to determine the current degree of severity of the Veteran's service-connected residuals of pancreatitis with GERD and gall bladder removal.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:  Describe, in detail, all digestive system symptoms and manifestations of the Veteran's service-connected residuals of pancreatitis with GERD and gall bladder removal.

4.  Following completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and complete in full.  If not, the report must be returned for corrective action.

5.  Thereafter, the AOJ must adjudicate, in a rating decision, the claim of entitlement to secondary service connection for diabetes.  If the claim is denied, the issue should only be returned to the Board if the Veteran files a timely Notice of Disagreement and completes his appeal with the issuance of a Substantive Appeal.

6.  Further, the AOJ must readjuciate the part of the claim that concerns an increased rating for the Veteran's service-connected pancreatitis with GERD and gall bladder removal.  If the benefits sought on appeal are not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



